Citation Nr: 1533700	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to service connection for a respiratory disability, including chronic obstruction pulmonary disease (COPD), as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2009 rating decision denied the Veteran's claim for TDIU while the September 2013 rating decision denied the claim for service connection for COPD, to include as due to exposure to herbicides.  

A February 2015 rating decision granted an increased rating of 30 percent for diabetic retinopathy with cotton spot macular edema effective November 21, 2014, the date of receipt of his claim for an increased rating.  The Veteran has not yet filed a proper notice of disagreement with respect to this decision but still has time to do so. Specifically, the Veteran has until February 11, 2016, to file a timely notice of disagreement. It is also noted that he did not timely appeal the August 2009 rating decision addressing the rating assigned for diabetic retinopathy by filing a substantive appeal.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for a respiratory disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of this hearing is of record.  Thereafter, the Veteran provided additional evidence consisting of medical records accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).






FINDINGS OF FACT

1. The Veteran's service-connected disabilities, without regards to other factors such as his advancing age and non-service-connected disabilities, as likely as not prevent him from obtaining or maintaining employment - even sedentary employment - which could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

2. The Veteran's respiratory disability was not present during service, and the evidence of record does not indicate that it had a causal connection or was associated with the Veteran's active military service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2014) 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2014).

2. The criteria for establishing service connection for a respiratory disability, including COPD, as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in April 2009 and July 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs), VA, private treatment records, and Social Security Administration (SSA) medical records have been obtained.  The Veteran was also provided with VA examinations, which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provides opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As already mentioned above, the Veteran testified at a Board hearing in May 2015. The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16(a). Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).

But even if the Veteran does not satisfy these threshold minimum rating requirements, he may still receive a TDIU on an alternative extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b), provided however it is shown that he is indeed unemployable on account of his service-connected disability or disabilities. That said, in this alternative circumstance the Board would be precluded from granting a TDIU on this special extra-schedular basis in the first instance, having instead to refer the matter to the VA Under Secretary for Health or the Director of the Compensation and Pension Service for this special consideration. See Barringer v. Peake, 22 Vet. App. 242 (2008).

Regardless, then, the critical inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Service connection is in effect for the following disabilities: renal disease associated with diabetes mellitus, type II (DM II) rated as 80-percent disabling; DM II, rated as 20-percent disabling; and diabetic retinopathy rated as 30-percent disabling.  The Veteran's combined disability rating is 90 percent, so he clearly satisfies the requirements of § 4.16(a) for consideration of his entitlement to a TDIU without having to resort to the special extra-schedular provisions of § 4.16(b).

The Board therefore need only now determine whether his service-connected disabilities render him unemployable.

A review of his SSA records reflects that he has received disability benefits since February 2006 on account of DM II (including its associated complications) and essential hypertension, a nonservice-connected disability.  His SSA records also show that the Veteran has two years of college level education and his main employment was as a bus driver for 20 years.  He then worked as a real estate agent for a number of years, but then stopped because of his renal disease (chronic kidney disease, stage 3) and diabetic retinopathy.   

At a June 2009 VA examination, regarding his DM II, the examiner stated that there were significant symptoms related to diabetes that restricted the Veteran's employment activities, but noted that the Veteran's eye disability may have impacted his occupation as a bus driver and real estate agent.  The examiner, however, deferred to the VA eye examiner's opinion regarding this issue.  The June 2009 VA eye examiner noted that there were effects on the Veteran's activities of daily living (ADLs) such as recreation described as severe and driving as moderate due to his diabetic retinopathy.

The Veteran's private physician, Dr. A.M. submitted private medical opinion letters in October 2009 and again in June 2015.  He stated that he treated the Veteran for his DM II and renal disease, noting that the Veteran's prognosis was fair.  In particular, Dr. A.M. opined in his June 2015 medical opinion letter that the Veteran was unable to work due to his service-connected disabilities.  

Also in June 2015, the Veteran submitted a private physician letter from Dr.W.D., his eye care provider.  Dr. W.D. further opined that the Veteran's diabetic retinopathy prevented the Veteran from obtaining or maintaining sustainable employment, including sedentary employment.

At a July 2015 VA examination concerning his renal disease, the examiner commented that the Veteran had persistent fatigue from his renal failure with impact to most activities.  The examiner, however, also stated that the Veteran's current renal disease did not preclude limited duty or sedentary employment not requiring exertion or vigilant attention or concentration and allowing for frequent rest breaks from any exhaustion.  

He also had another VA examination in July 2015 regarding his DM II.  The examiner also commented that the Veteran's current diabetes did not preclude limited duty or sedentary employment not requiring driving, operating machinery, or climbing stairs or ladders.

Considering the evidence of record, the Board finds that TDIU is warranted.  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that all the July 2015 VA examinations do not establish the Veteran is still able to obtain and maintain substantially gainful employment.  Notably, the July 2015 examiners did not take into consideration his educational background and past occupational experience as a bus driver requiring eight hours of sedentary work where vigilant attention and concentration is necessary.  He therefore seems ill equipped to work in the capacity the VA compensation examiner has concluded is supposedly still a viable possibility.  Instead, Dr. A.M. and Dr. W.D. have opined that the Veteran is no longer able to obtain or maintain sustainable employment, including sedentary employment due to his service-connected disabilities. 

In light of his education and occupational background, the Board finds that his service-connected disabilities alone are sufficiently severe to render him unable to obtain and maintain future employment that could be considered substantially gainful versus just marginal in comparison.  Thus, a TDIU is warranted when resolving all reasonable doubt concerning his employability in his favor.  38 C.F.R. § 4.3.

III. Whether Entitlement to Service Connection for a Respiratory Disability is Warranted

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include sarcoidosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature". 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran believes that his COPD is a result of his active military service.  Specifically, he claims that he was exposed to Agent Orange while in Vietnam.  In addition, the Veteran asserts that his COPD resulted from exposure to asbestos during repairs in the shipyard while on board USS Storms and, prior to that, activating craft at Subic Bay Naval shipyard for service in Vietnam.

Here, the medical evidence of record reflects diagnoses of interstitial lung disease, restrictive lung disease, COPD and, possibly, sarcoidosis. 

The Boards notes that the RO has already conceded the Veteran's exposure to Agent Orange and, resultantly, granted service-connection for diabetes mellitus type II on this basis.  None of the Veteran's diagnosed respiratory conditions, however, are among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  There is no competent opinion linking current them to Agent Orange exposure.  Although the Veteran contends that his respiratory disability is the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2014) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences ).  

Moreover, while COPD is not one of the diseases specified for application of the presumption of service connection for chronic diseases, sarcoidosis is one of the diseases listed.  38 C.F.R. § 3.309.

In addition, the Board has also given consideration to the Veteran's assertions that his respiratory disability resulted from exposure to asbestos.  In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court observed that there had been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor had the Secretary of VA promulgated any regulations.  The VA has, however, issued a circular on asbestos-related diseases entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-2000 (April 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part IV, 7.21(a)(1).  Some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc.  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  See id. at 7.21(b)(1).  The latent period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  Also of significance is that exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). See id. at 7.21(b)(2).

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347(1999); VAOPGCPREC 4-2000.

In this case, a review of the Veteran's personnel records show that he served in Navy as a Boatswains Mate. According to the Manual M21-1, as a Boatswain's Mate, the Veteran's probability of exposure to asbestos was minimal. His STRs are silent for complaints, clinical findings, diagnosis or treatment for COPD or any other abnormal chronic respiratory disability.  There is no evidence of sarcoidosis within one year of service separation. The Veteran has not provided any evidence to contradict these findings.

As support for this claim, in October 2012, the Veteran submitted a Disability Benefits Questionnaire (DBQ) reflecting diagnoses of interstitial lung disease and restrictive lung disease.  Medical treatment records also show a diagnosis of severe COPD. However, none of his medical treatment records show a current diagnosis for any pulmonary disorder associated with asbestos exposure.

Accordingly, the Veteran was afforded a VA respiratory examination in February 2015 regarding the nature and etiology of his COPD. The examiner diagnosed the Veteran with interstitial lung disease, stating that the Veteran had restrictive lung disease without tangible pulmonary etiology.  He suspected sarcoidosis per biopsy.  The examiner opined that the Veteran's diagnosed restrictive lung disease/possible sarcoidosis were less likely as not caused by asbestos exposure.  The examiner observed that the Veteran's extensive pulmonary evaluation from 2012 to 2013, including the bronchoscope and biopsy, did not reveal any specific etiology of the restrictive lung disease.  The examiner explained that asbestosis specifically refers to the pneumoconiosis caused by inhalation of asbestos fibers, stating that the disease is characterized by slowly progressive, diffuse pulmonary fibrosis.  The spectrum of pulmonary disorders associated with asbestos exposure includes: asbestosis, pleural disease (focal and diffuse benign pleural plaques) and mesothelioma.  The examiner again noted that the Veteran's pulmonary physicians evaluated him with bronchoscope, biopsy, and CT scan, and since no specific etiology of his condition had been diagnosed, the closest diagnosis was sarcoidosis at the present time.

Consequently, after considering this and the other evidence of record in relation to the applicable statutes and regulations, the Board concludes that service connection for this claimed condition is not warranted.  While the evidence confirms the Veteran has a respiratory disability, the evidence does not also establish the required linkage ("nexus") between this disease and his military service, including especially exposure to asbestos.  The Veteran's STRs are unremarkable for any respiratory conditions during active service.  Moreover, the February 2015 VA respiratory examiner opined that the Veteran's interstitial lung disease was more so associated with sarcoidosis based on the medical evidence of record, differentiating it from asbestosis.  Additionally, the Veteran was not diagnosed until 2012 with a respiratory disability, so some 44 years after leaving active duty.  Resultantly, the medical evidence of record fails to support the Veteran's contention that this claimed condition is attributable to his military service and, in particular, to exposure to asbestos.

While the Veteran believes his respiratory disability is a result of his military service, this is not the type of condition ("simple" rather than medically complex) allowing him to contradict the VA examiner's conclusion regarding this disease's origin.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disorder. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to service connection for a respiratory disability, including COPD, as due to exposure to herbicides is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


